UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:9/30 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 106.6% California Alameda County, CA, Industrial Development Authority Revenue, BEMA Electronic Manufacturing Project, Series A, AMT, 0.45% *, 4/1/2034, Comerica Bank (a) Alameda County, CA, Industrial Development Authority Revenue, Essai, Inc. Project, AMT, 0.4% *, 8/1/2035, Comerica Bank (a) Alameda County, CA, Industrial Development Authority Revenue, Malberg Engineering, Inc., AMT, 0.45% *, 8/1/2031, Comerica Bank (a) Alameda County, CA, Industrial Development Authority Revenue, White Brothers Project, AMT, 0.45% *, 3/1/2032, Comerica Bank (a) California, ABAG Finance Authority for Non-Profit Corp., Multi-Family Housing Revenue, Amber Court Apartments, Series A, 0.25% *, 12/15/2032 California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series D-1, 0.2% *, 4/1/2045 California, BB&T Municipal Trust, Series 2014, 144A, 0.3% *, 9/15/2032 California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.34% *, 5/15/2030 California, Educational Facilities Authority Revenue, Art Center College of Design, Series A, 0.25% *, 12/1/2032, Wells Fargo Bank NA (a) California, Housing Finance Agency Revenue, Multi-Family Housing, Mission Apartment, Series A, 0.29% *, 4/1/2041 California, Municipal Finance Authority, Multi-Family Housing Revenue, Series 2410, 144A, AMT, 0.46% *, 1/1/2020, JPMorgan Chase Bank (a) California, State Department of Water Resources, Power Supply Revenue, Series C-1, 0.3% *, 5/1/2022, Dexia Credit Local (a) California, State General Obligation: Series 2178, 144A, 0.36% *, 12/1/2037 Prerefunded 9/1/2010 @ 100, 5.25%, 9/1/2018 California, Statewide Communities Development, Series 2114, 144A, AMT, 0.36% *, 9/1/2046 California, Statewide Communities Development Authority Revenue, Series 2089, 144A,0.31% *, 10/1/2036 California, Statewide Communities Development Authority Revenue, Azusa Pacific University Project, 2.0% *, 4/1/2039, Allied Irish Bank PLC (a) California, Statewide Communities Development Authority Revenue, Butte County, Series A-1, 2.0%, 6/30/2011 (b) California, Statewide Communities Development Authority Revenue, Jewish Federation, Series A, 2.85% *, 5/1/2030, Allied Irish Bank PLC (a) California, Statewide Communities Development Authority, Certificates of Participation,0.26% *, 2/1/2028, Union Bank of CA (a) California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.41% *, 5/15/2016, JPMorgan Chase Bank (a) Series 2681, 144A, AMT, 0.56% *, 5/15/2018, JPMorgan Chase Bank (a) California, William S. Hart Union High School District, Municipal Securities Trust Receipts, "A", Series 59, 144A, 0.31% *, 9/1/2027 Chino Basin, CA, Regional Financing Authority Revenue, Inland Empire Utilities Agency, Series B, 0.23% *, 6/1/2032, Dexia Credit Local (a) Contra Costa County, CA, Multi-Family Housing Revenue, Camara Circle Apartments, Series A, AMT, 0.33% *, 12/1/2032, Citibank NA (a) Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.35% *, 10/1/2023, Bank of America NA (a) Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.32% *, 11/1/2020, Union Bank of CA (a) Los Angeles, CA, Department of Water & Power Revenue, Power Systems, Series A-7,0.24% *, 7/1/2035 Northern California, Gas Authority Project No. 1 Revenue, Series 98, 144A, 0.36% *, 7/1/2027 Orange County, CA, 0.35%, 7/1/2010 Orange County, CA, Water District: 0.35%, 7/2/2010 0.39%, 7/8/2010 Sacramento County, CA, Multi-Family Housing Authority Revenue, Sierra Sunrise Senior Apartments, Series D, AMT, 0.3% *, 7/1/2036, Citibank NA (a) San Diego County, CA, School District, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/30/2011 (b) San Diego, CA, Certificates of Participation, 0.41% *, 12/1/2028, Comerica Bank (a) San Francisco, CA, City & County Multi-Family Housing Revenue, Series 34G, 144A,0.34% *, 12/1/2018 San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 144A, 2.0%, 6/30/2011 (b) San Jose, CA, Multi-Family Housing Revenue, Brookwood Terrace, Series B2, 0.28% *, 1/1/2014, JPMorgan Chase Bank (a) Southern California, Metropolitan Water District, Waterworks Revenue: Series B, 0.24% *, 7/1/2028 Series B-2, 0.43% *, 7/1/2035 Tustin, CA, Unified School District, Series 2007-336, 144A, 0.43% *, 9/1/2011, Bank of America NA (a) % of Net Assets Value ($) Total Investment Portfolio (Cost $166,695,386) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of June 30, 2010. † The cost for federal income tax purposes was $166,695,386. (a) Security incorporates a letter of credit from the bank listed. (b) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments $
